 In the Matter of Jos. N. FOURNIER, ROME LINCOLN-MERCURY CORP.-andLODGE 1787, INTERNATIONAL ASSOCIATION OF MACHINISTSCaseNo. 3-CA-146.-Decided October 6, 1949DECISIONANDORDEROn August 18, 1949, Trial Examiner Josef L. Hektoen issued his.,Intermediate Report in this proceeding, finding that the Respondenthad engaged and was engaging in certain unfair labor practices inviolation of Section 8 (a) (1) and (3) of the Act, and recommending-that it cease and desist therefrom and take certain affirmative action, as.set forth in the copy of . the Intermediate Report attached hereto.-Thereafter, the Respondent filed a document with the Board's Re-gional Director for the Third Region entitled "Objections to theFindings of Facts and Conclusions of Law." Although this documentis not in conformity with the Board's Rules and Regulations, Section203.46 (a) and (e), Series 5, as amended, we shall, in the circumstances.of this case, regard it as a general exception to the Trial Examiner's.findings.'The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the document regarded as exceptions, and the entirerecord in the case, and hereby adopts the findings= conclusions,.and recommendations 3 of the Trial Examiner.1SeeHatter of Standard-Coosa-Thatcher Company,85 N. L.R. B. 1358.Chairman Herzog and Member Murdock would not find that the document referredto constituted exceptions to the Intermediate Report.Hence they would have held thatSec. 203.48 of the Board's Rules and Section 10(c) of the Act operated to make the TrialExaminer's recommended order that of the Board,because of the Respondent's failureto file exceptions.The majority having held that exceptions were filed,the Chairman andMember Murdock have considered the case on the merits and are in full agreement withthe decision thereon.2As the Trial Examiner found,the business began in April 1948, when Jos. N.Fournier,an individual doing business as Rome Lincoln-Mercury Company,entered into agreementswith the Ford Motor Company for the sale of new Lincoln and Mercury automobiles.OnMarch 10, 1949, the agreements were assigned to the Respondent corporation.The.record clearly establishes that the corporation.is thealter egoof the former individual86 N. L. R. B., No. 53.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Jos. N. Fournier,Rome Lincoln-Mercury Corp., Rome, New York, and its officers, agents,successors and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Lodge 1787, International Asso-ciation of Machinists, or in any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employees,by refusing to hire applicants for employment, or by discriminating inany other manner in regard to their hire and tenure of employment^)r any term or condition of employment;(b) Interrogating its employees concerning their union affiliations,activities, or sympathies, threatening to discharge its employees, orto sell or close its business, should they join or remain members of aunion, or in any other manner interfering -With, restraining, or coerc-ing its employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Lodge 1787, InternationalAssociation of Machinists, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all of suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the amendedAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer immediate employment to James E. Janes, in the positionin which he would have been employed on or about January 5, 1949,had the Respondent not discriminated against him, or in a substan-tially equivalent position;proprietorship,and, like the Trial Examiner we are of the opinion that the Respondentcorporation is responsible for remedying the unfair labor practices found to have beencommitted while the business was operated as an individual proprietorship. SeeMatterof E. C.Brown Company,81 N. L.R. B. 140.3We find that the unfair labor practices committed by the Respondent potentiallyrelate to other unfair labor practices proscribed and that danger of their commission inthe future is to be anticipated from the Respondent'spast conduct.The preventivepurpose of the Act will be thwarted unless our order is coextensive with the threat.Accordingly,in order to make effective the interdependent guaranteesof Section7 and thuseffectuate the policies of the Act,we shall adopt the Trial Examiner's recommendation andorder the Respondent to cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights guaranteed by Section 7 of theAct.May DepartmentStores v. N. L. P.R.,g2r, U. S.876:N.L.R. R.v.Entwistle.ilanu-facturingCo., 120 F.2d 532(C.A. 4) ; Matter of Tel-State Casualty InsuranceCo., 83N. L. R. B. 828. JOS. N. FOURNIER399(b)Make whole James E. Janes for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages in such position from the date ofthe discrimination against him to the date of the Respondent's offer ofemployment, less his net earnings during said period;(c)Offer to Edward F. O'Connor and Robert F. Martin immediateand full reinstatement to their former or substantially equivalent posi-tions 4without prejudice to their seniority or other rights andprivileges ;(d)Make whole Edward F. O'Connor and Robert F. Martin forany loss of pay they may have suffered by reason of the' Respondent'sdiscrimination against them, by payment to each of them of a sum ofmoney equal to the amount which he normally would have earned aswages from the date of the respective discharges to the date of theRespondent's offer of reinstatement, less the net earnings 5 of eachduring said period;(e)Post at its shop in Rome, New York, copies of the noticeattached hereto and marked "Appendix A." 6 Copies of said notice,to be furnished by the Regional Director for the Third Region, afterbeing signed by the Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(f)Notify the Regional Director for the Third Region in writing,within ten (10) days from the receipt of this Order, what steps theRespondent has taken to comply herewith.4In accordance with the Board's consistent interpretation of the term, the expression"former or substantially-equivalent position"is intended to mean"former position wher-ever possible,but if such position is no longer in existence,then to a substantiallyequivalent position."SeeMatter of The Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch,05 N. L.R. B. 827.The same definition is applicable tothe prospective position of Janes which he was discriminatorily denied.6By "net earnings" is meant earnings less expenses, such as for transportation, roonm,and board,incurred by an employee in connection with obtaining work and working else-where, which would not have been incurred but for this unlawful discrimination and theconsequent necessity of his seeking employment elsewhere.Matter of Crossett LumberCompany,8 N. L. R. B. 440. Monies received for work performed upon Federal, State,county,municipal,or other work-relief projects shall be considered earnings.RepublicSteel Corporationv.N.L.R.B., 311 U. S. 7.This definition also applies to the case ofJanes.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, thereshallbe inserted in the notice before the words : "A DECISION ANDORDER," the words : "A DECREE OF THE UNITED STATES COURT OF APPEALSENFORCING." 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :EVE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies, threaten to discharge ouremployees, or sell or close our business, should they join or re-main members of a union, or in any other manner, interfere with,restrain or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistLODGE 1787, INTERNATIONAL ASSOCIATION OF MACHINISTS, Or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities:except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employee named below immediate em-ployment in the position, or substantially equivalent position,which he was discriminatorily denied, and make him whole forany loss of any pay suffered as a result of the discrimination.James E. Janes'E WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Edward F. O'ConnorRobert F. MartinAll our employees are free to become, remain, or refrain frombecoming members of the above-named union or any other labororganization except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of theamended Act.AVE WILL NOT discriminate with regard to the hire or tenure ofemployment or any term or condition of employment against any JOS. N. FOURNIER401,employee because of membership in or- activity on behalf of anysuch labor organization.Jos.N.FOURNIER,ROME LINCOLN-MERCURY CORP.Employer.Dated---------------By -----------------------------------(Representative)(Title)This notice must remain posted for 10 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTNessrs.Shally O. WiseandWilliam J. Cavers,for the General Counsel,Mr. Raymond A. St-uber,of Utica, N. Y., for the Union.STATEMENT OF THE CASEUpon a charge duly filed by Lodge 1787, International Association of Machin-ists, herein called the Union, the General Counsel of the National Labor RelationsBoard, herein respectively called the General Counsel and the Board, by theRegional Director for the Third Region (Buffalo, New York), issued his com-plaint dated July 8, 1949, against Jos. N. Fournier, Rome Lincoln-Mercury Corp.,Rome, New York, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commerce,within the meaning of Sections 8 (a) (1) and (3) and 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, as amended by the Labor Manage-ment Relations Act, 61 Stat. 1.36, herein called the Act. Copies of the complaint,accompanied by a copy of the charge and notice of hearing, were duly servedupon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent: (1) on or about January 17, 1949, discharged EdwardO'Connor, on or about January 19, 1949, discharged Robert Martin, on or aboutJanuary 5, 1949, discharged or failed or refused to employ James E. Janes, allbecause of their having joined and assisted the Union and engaged in concertedactivities for the usual purposes; and (2) from on or about July 1, 1948, to thedate of the complaint, interrogated its employees concerning their union affilia-tion or activity, stated to them that they would be discharged should they join orremain members of the Union, and warned and threatened them that if theydid so, the Respondent would sell or close its business.The Respondent filed no answer and was not present nor represented at thehearing?3The complaintwas amendedat the hearingso as to add"Lodge1787" tothe designationof the Union.2 On August 9, 1949, theundersigned receivedfrom the GeneralCounsel a communicationstating that before theopening ofthe hearingand beforethe undersigned arrived at theplace thereof,an individual appearedthereat and sought to deliver to the General Counsela letter addressedto "Trial Examiner" at the place of the hearingand signedby Joseph N.Fournier.Attached to the letterwasa subpena duces tecumaddressed to Fournier.TheGeneral Counsel refused toaccept the letter and the individual thereupon departed.Thedocumentswere subsequently, on August3, sent by registered mail to the Buffalo RegionalOffice ofthe Board from which they werereceived by the undersignedtogether with thecommunicationof August 9.The letterindicates that Fournier found it inconvenient tocome to Rome for purposes of attending the hearing from Syracuse,New York, a distanceof some 39 miles by rail,and makes certain statements respecting the merits of the case.Onaccount of its untimeliness,its not being sworn to, andthe lack of opportunityto cross-examine the writerthereof, theundersigned can neitheraccept theletter as an answer tothe complaint nor as a defense to its allegations. 402DECISIONS OF NATIONALLABOR RELATIONS BOARDPursuant to notice, a bearing was held on August 2, 1949, at Rome, NewYork, before the undersigned Josef L. Hektoen, the Trial Examiner duty desig-nated by the Chief Trial Examiner. The General Counsel and the Union wererepresented by counsel and representative, respectively, and participated in thehearing.The parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence hearing upon theissues.At the close of the hearing the usual motion of the General Counselto conform the pleadings to the proof in respect of formal matters was grantedwithout objection.Oral argument was waived and no briefs have been received.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Jos. N. Fournier, Rome Lincoln-Mercury Corp., is a NewYork corporation with its principal place of business in Rome, New York,where it is engaged in the sale of Lincoln and Mercury automobiles, and partsand accessories therefor, and where it conducts a general new and used carbusiness.It operates under sales agreements with the Ford Motor Company,Dearborn, Michigan, for Lincoln and Mercury automobiles, respectively'From April 1948 to April 30, 1949, the Respondent bought Lincoln and Mercuryautomobiles from the Ford Motor Company valued at $264,926. They originatedfrom Dearborn and Detroit, Michigan, and Metuchen, New Jersey, and wereshipped to Rome, New York, in commerce. From April 1945 to June 30, 1949,the Respondent bought parts and accessories from the Ford Motor Companyvalued at $15,503.They originated from Buffalo, New York, Pittsburgh, Penn-sylvania, St. Louis, Missouri, and Detroit, Michigan.The undetermined butsubstantial position of the parts originating from outside the State of NewYork were shipped to Rome, New York, in commerce.From April 1948 to April 30, 1949, the Respondent sold automobiles, partsand accessories, and rendered service for which it received a total of $491,050.56.The undersigned finds that the Respondent is engaged in commerce withinthe meaning of the Act.4II.THE ORGANIZATIONINVOLVEDLodge 1787,International Association of Machinists,is a labor organizationadmittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraina.t, and coercionHenry George Phillips was hired by the Respondent on December 6, 1948. Atthe hiring interview, Fournier asked him whether he belonged to the Union and8The business began In April 1948, when Joseph N. Fournier, an individual doing businessas Rome Lincoln-Mercury Company, entered into Lincoln and Mercury sales agreements withthe Ford Motor Company. On March 10, 1949, the agreements were transferred to theRespondent corporation.The company and the corporation are herein Jointly called theRespondent.On May 24, 1949, the Respondent asked to be released fromthe sales agree-ments.The record is silent as to what thereafter occurred.The minutes of the stock-.holders'meeting at which the action asking for release was taken Indicate that the solestockholders of the Respondent are Joseph N. Fournier, president, Edith H. Fournier, andIda F. Mosette, all of the State of New York.4 SeeMatterof JohnsBrothers, Inc., et al.,84 N. L. R. B. 294 (24 L. R. R. 1258).5All findings in this Section hereof are made upon the undeniedand credible, testimony. of,witnesses called by the General Counsel. JOS. N. FOURNIER403upon being assured that Phillips did not and felt hostile to unions generally,promptly employed him.Fournier thereafter asked that Phillips keep his eyeon the few union members in the shop and that Phillips from time to time reportto him as to any union talk and activity therein.At the same time, Fournierpromised Phillips that the latter would become shop manager within a year,a positionPhillips believed would require 3 years to reach.About a week after Phillips started to work, Fournier told him that subse-quent dischargees, employees O'Connor and Martin, were the real union agitatorsin the shop, and shortly before Martin's discharge in January 1949, that Fournierwas about to discharge him and that he would use lack of work as a pretext fordoing so.°By the acts and statements of Fournier, its proprietor and later president,found above, the Respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act.B. The diserb inatiou agabist Jones, O'Connor, ((ad MartinJames E. Janes,'having been told by a mutual acquaintance that Fournierwas in need of a mechanic, Janes' trade, applied for a job as such with theRespondent early in January 1949. Fournier interviewed him at some lengthas to his qualifications and ability to bring in new business and upon beingreassured by Janes as to both, asked him to return in a few days. Janes did soon or about January 5, and after a further extensive conversation with Fournierand inspection of the shop, the latter suddenly turned upon Janes and asked ifhe were not a union member. Janes answered that he was, whereupon Fourniertold him "to get the hell out of here," stated that he would rather sell the shopthan have a union penetrate it, and walked off. Janes, who was then unem-ployed, fruitlessly waited outside Fournier's office for some 45 minutes in orderto obtain the job.He testified, and the undersigned finds, that he was thenwilling to give up his union membership in order to do so.The evidence reveals that Janes had favorably impressed Fournier as to hisability as a mechanic and his ability to bring in new business to the shop.TheRespondent was then in need of a mechanic and from the entire evidence dis-closed by the record in the case, it appears to be very nearly certain that, butfor Janes' union membership, he would have been hired.The undersigned findsthat the Respondent failed to hire Janes on account of his union membership andthat it has thereby discriminated against him in regard to his hire to discouragemembership in the Union.He further finds that thereby, and by Fournier's ques-tioning of Janes as to union affiliation,the Respondent has interfered with,restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act °Edlvard F. O'Connor,who, in the early summer of 1948, was employed in a Lin-coln-Mercury shop in Utica, New York, and was a member of the Union, havingheard that the Respondent was in need of a "parts man," spoke to Fournier inRome about such a job. Fournier told O'Connor that he would hire him as soonas he could rid himself of an evidently undesirable incumbent employee, andoffered O'Connor a job at $60 per week. O'Connor replied that he would haveto consider the matter and in reply to Fournier's question as to whether the Uticashop where O'Connor then worked was unionized, replied in the affirmative.'As hereinafter found, the evidence, however, reveals that sufficient work existed inMartin's department to warrant his being retained by the Respondent.'Janes' name incorrectly appears in the record as ".lames."The transcript has beenphysically amended to indicate the correct spelling of the name.8Phelps Dodge Corp. v. N. L. R.B., 313 U. S. 177, 185. -404DECISIONS OF NATIONAL LABOR RELATIONS BOARDO'Connor thereafter took a week's vacation in the course of which Fournierrepeatedly telephoned him leaving messages that he desired to see O'Connorforthwith.O'Connor again spoke with Fournier in Rome, and on about July 17,finally took a position as manager of the parts department of the Respondent, anonsupervisory task.In August 1948, Raymond A. Stuber, business representative of the Union, vis-ited O'Connor in the shop of the Respondent. Shortly thereafter Fournier askedO'Connor, while the latter was at work in the shop, whether he continued to be aunion member.O'Connor replied that he did and explained that he could not.afford to abandon membership in the Union on account of the $75 reinstatementfee that he would be compelled to pay to rejoin it.Fournier told O'Connor thathe would suffer if he continued his union affiliation and that he was wasting his.money by doing so.Early in December, Fournier wrote O'Connor a letter of discharge.Calledupon to explain his motive, Fournier first told O'Connor that the Ford MotorCompany, which received monthly statements respecting the Respondent's opera-tions, had insisted that the Respondent dispense with O'Connor's services inorder to reduce expenses.A bit later, however, Fournier told O'Connor that theletter had been motivated by the latter's continuing union membership and thatthe Respondent would close its doors rather than have the Union come into theshop.They spoke again on the following day. Fournier then asked thatO'Connor resign from the Union.O'Connor offered to do so upon condition thatFournier give him a written undertaking to reimburse to him his $75 reinstate-ment fee.Fournier refused to do so and O'Connor nevertheless went back towork.Late in December 1948, Fournier asked that O'Connor resign his job withthe Respondent.O'Connor refused and continued to work.On January 17, 1949, O'Connor, having heard rumors in the shop that he wasabout to be discharged, waited upon Fournier in an effort to discover the reasonfor his prospective severance. Several of the employees in the shop had askedthat O'Connor speak to Richard Lindberg, in charge of the service departmentof the Lincoln-Mercury Division of the Ford Motor Company at Builalo, NewYork.Fournier immediately telephoned Lindberg, at O'Connor's request, andbefore giving the receiver to O'Connor, told Lindberg that O'Connor had reducedthe shop to an unstable condition, and nearly succeeded in unionizing it, andthat he was therefore being discharged.When O'Connor spoke to Lindberg,he informed the latter that he was being discharged on account of his unionmembership.After some further conversation indulged in by Lindberg, viatelephone, and Fournier and O'Connor in the Respondent's of ee, Fournier gaveO'Connor 20 minutes to "get the hell out of here," stated that O'Connor, onaccount of his union membership, was a "damned traitor," and that Martinwould be the next employee to be discharged. O'Connor thereupon left the plant.The reason for O'Connor's discharge by the Respondent is so clear as to causethe undersigned to consider that any further review of the incidents respecting hisemployment would constitute surplusage. It is found that the Respondent bydischarging him as related above, discriminated in regard to the tenure of em-ployment of O'Connor on account of his union membership, to discourage mem-bership in the Union and that it thereby, and by Fournier's repeated questioningof O'Connor respecting his union membership, stating that he would suffer onaccount of his persisting therein, requesting that O'Connor resign from the Union,and stating that his continued adherence to the Union was traitorous,has inter-fered with, restrained, and coerced its employees in the exercise of rights guar-anteed in Section 7 of the Act. JOS. N. FOURNIER405Robert F. Martinwas hired by Respondent on November 18, 1948, as a "bodyand fender man" and painter.At his hiring interview, Fournier asked if Martinwere aunion member.The latter replied that, having been out of the Unionfor about 8 months and lacking the necessary $75 reinstatement fee, he was not.Fournier thereupon told him, "You're hired.But remember no union in thisshop."Shortly before the end of his tenure of employment with the Respondent,Martin was visited in the shop by an insurance agent who hugely interestedFournier.The latter asked O'Connor, then still employed by the Respondent, ifthe visitor was aunionman, and upon O'Connor's inability to identify him assuch, called O'Connor a liar.Fournier also inquired of the visitor as to hisidentity and inquired of Martin as to whether he was "another one of theunion organizers."DuringDecember, Martin spoke to two employees respecting the Union in arestaurantclose by the shop, stating that if the Respondent's operation wereunionizedthe lot of the employees would be materially ameliorated.On January 19, 1949, after a dinner party for the employees given by theRespondent, Martin learned from the Respondent's service manager that hewas about to be discharged.He thereupon consulted Fournier, who had returnedto the office of the Respondent after the dinner, informed him of what the of-ficial had said, and asked Fournier the reason for his imminent discharge.Fournier told Martin that his discharge was the result of the latter's unionproclivities, adding that he was "sick" of union organizers.Martin undertookto leave immediately and persisted in doing so even though Fournier asked himto stay out the week in order to complete a number of jobs then in the shop.Itwill be remembered that the work in Martin's department was sufficientto have kept him occupied, that Fournier had told Phillips that he would usealleged absence thereof for a pretext to let Martin go, and that he had toldO'Connor that Martin was the next who was to be purged on account of unionactivity.Again, it would be futile to further belabor the evidence. It is quite clearthat Martin was got rid of on account of his union activities and sympathy andFournier's intensehostility to the Union.The undersigned so finds and furtherfinds thatthe Respondent thereby discriminated against Martin in regard tothe tenure of his employment to discourage membership in the Union, and bydoing so and by Fournier's questioning him as to his union membership, theRespondenthas interfered with, restrained, and coerced its employees in theexerciseof rightsguaranteed in Section7 of the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with its operations set forth in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveralStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices, it will be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent has discriminated in regard to the hireof James E. Janes.It will therefore be recommended that the Respondent offerhim immediateemployment to the position in which, but for its discrimination867851-50-vol. 8G27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst him, he would have been employed on or about January 5, 1949. It willbe further recommended that the Respondent make him whole for any loss ofpay he may have suffered by reason of the discrimination against him, by thepayment to him of a sum of money equal to that which he would normally haveearned as wages in such position from the date of the discrimination againsthim to the date of the Respondent's offer of employment, less his net earningsduring said period.'It has been further found that the Respondent has discriminated in regard tothe tenure of employment of Edward F. O'Connor and Robert F. Martin. ItWill therefore be recommended that the Respondent offer them, and each of them,immediate and full reinstatement to their respective former or substantiallyequivalent positions," without prejudice to their seniority and other rights andprivileges, and make then whole for any loss of pay they may have suffered byreason of the Respondent's discrimination against them by the payment toeach of them of a sum of money equal to that which he normally would haveearned as wages from the date of the respective discharges to the date of theRespondent's offer of reinstatement, less the net earnings of each during saidperiod "Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.Lodge 1787, International Association of Machinists, is a labor organization,within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire of James E. Janes, and the tenureof employment of Edward F. O'Connor and Robert F. Martin, thereby disconrag-ingmembership in Lodge 1787, International Association of Machinists, theRespondent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoingfindings offactand conclusionsof law, andupon the entire record herein, the undersigned recommends that theRespondent,0Since the matter appears most readily susceptible of solution in the effectuation ofcompliance, no attempt is made by the undersigned to deal with the present activities ofthe Respondent nor the availability of the position in respect to which Janes was discrimi-nated against, nor the period for which any monetary award should be computed.10 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible,but if such position is no longer in existence,then to a substantially equivalentposition."SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N. L. R. B. 827.The same definition is applicable to the prospectivepositions of Janes which he was discriminatorily denied.11Matter of Crossett Lumber Co.,8 N. L. R. B. 440. This definition also applies to thecase of Janes. JOS. N.FOURNIER407Jos.N. Fournier, Rome Lincoln-Mercury Corp., Rome, New York, its officers,agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in Lodge 1787, International Association ofMachinists, or in any other labor organization of its employees, by dischargingor refusing to reinstate any of its employees, by refusing to hire applicants foremployment, or by discriminating in any other manner with respect to the hireor tenure of employment of its employees or with respect to any term or condi-tion of their employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist Lodge 1787, International Association of Machinists,or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrain from anyand all such activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act, as guaranteed bySection 7 thereof.2.Take the following afiiru native action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer immediate employment to James E. Janes, in the position in whichliewould have been employed on or about January 5, 1949, had the Respondentnot discriminated against him, or in a substantially equivalent position ;(b)Make whole said Janes for any loss of pay he may have suffered inconsequence of the discrimination against him, in the manner set forth in Sec-tion V above, entitled "The remedy" ;(c)Offer to Edward F. O'Connor and Robert F. Martin immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges ;(d)Make whole said O'Connor and Martin in the manner set forth in SectionV, above, entitled, "The remedy" ;(e)Post at its shop in Rome, New York, copies of the notice attached heretoand marked "Appendix A." Copies of said notice, to be furnished by the Re-gional Director for the Third Region, after being duly signed by representativesof the Respondent, shall be posted by Respondent immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to employeescustomarily are posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or covered by other material ; and(f)Notify the Regional Director for the Third Region in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report,what steps Respondent has taken to comply herewith.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Washington 25, D. C., an original and six copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon all mo-tions or objections) as he relies upon, together with the original and six copies of 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDa brief in support thereof ; and any party may, within the same period, file anoriginal and six copies of a brief in support of the Intermediate Report. Imme-diately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portions ofthe record relied upon and shall be legibly printed or mimeographed, and if mime-ographed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.40, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferring thecase to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become the findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 18th day of August 1949.JOSEF L. HEKTOEN,Trial Examsner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE wiLL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist LODGE 1787, INTERNATIONAL ASSOCIATION OFMACHINISTS, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any and all of such activities except to theextent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.WE wLLL OFFER to the employee named below immediate employment in theposition, or substantially equivalent position, which he was discriminatorilydenied, and make him whole for any loss of pay suffered as a result of thediscrimination.James E. JanesWE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without prej-udice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of thediscrimination.Edward F. O'ConnorRobert F. MartinAll of our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hire JOS.N. FOURNIERor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.JOS. N.FOURNIER,ROME LINCOLN-MERCURY CORP,Employer.By ---------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.